SILVESTRI, Senior Judge,
dissenting.
A review of the record demonstrates that the majority opinion and order are predicated upon assumed facts not of record as well as an issue not raised by the Township prior to this appeal. Accordingly, I dissent.
The facts as herein relevant are as follows. POA Company (POA) owned 5.5 acres of land which, along its northerly line, abuts State Route 60 (Airport Parkway) in the Township of Findlay (Township). There was no access to POA’s land from the Airport Parkway. Abutting POA’s land at its easterly line is land owned by Martin Media (Martin) (formerly owned by Patrick Realty Corporation). To the south of POA’s and Martin’s land and abutting both is land owned by Park Ridge II Associates (Park Ridge), (formerly owned by the Regional Industrial Development Corporation) (RIDC). Aten Road, a public roadway, runs generally in an east-west direction through part of Park Ridge’s land and passes within one-hundred (100) feet of the southerly boundary of Martin’s land.
Located on POA’s land were various billboards as a nonconforming use.1 In March of 1990, the Department of Transportation (Department) condemned approximately two and one-half (2.5) acres of POA’s land that abutted the Airport Parkway and upon which billboards were erected, leaving approximately 2.6 acres intact without billboards thereon.
On September 27, 1990, prior to the removal of the billboards,2 POA filed an application with the Township’s Zoning Hearing Board (ZHB) for a zoning variance to place billboards on its remaining 2.6 acres of land. The application was given a docket No. 90-09 by the ZHB and hearings were conducted beginning November 19,1990. Township appeared in the proceeding in opposition to the granting of the requested variance.
There were seven (7) hearings scheduled on application No. 90-09; evidence was pre*1347sented at only two (2)3 of the scheduled hearings. George Orcutt (Orcutt) testified for POA at the hearings of November 19, 1990 and January 21, 1991. (R.R. 10a-16a and R.R. 23a-25a.) Township, at the January 21,1991 hearing, only presented Sanford D. Gold (Gold), an expert witness, who testified as to whether the subject property “is conducive for the development of any purpose other than the billboards.” (R.R. 26a-30a, 33a.)
On May 19, 1994, POA filed a new application with the ZHB seeking the same variance for the same 2.6 acres of land as that sought at application No. 90-09. (R.R. 54a). The application was given a docket number, No. 94-02.
There were four (4) hearings scheduled on application No. 94-02. Evidence was presented at only two (2) of the scheduled hearings.4 Orcutt again testified for POA at the July 18,1994 hearing (R.R. 83a-94a) and was cross-examined by Township at the September 19, 1994 hearing.5 (R.R. 110a-116a.) Ronald Hoffman (Hoffman) also testified for POA at the July 18, 1994 hearing.6 (R.R. 94a-96a.) POA, at that time, also presented Robert Gelman (Gelman), a real estate expert, who testified as to the use of the subject property.7 (R.R. 97a-98a.) Neither Hoffman nor Gelman were cross-examined by Township. At the conclusion of the September 19, 1994 hearing, the ZHB stated “the hearing will be closed on September 29, 1994 when the briefs are in.” (R.R. 121a.) On October 17,1994, the ZHB met and voted to deny the variance requested by POA. (R.R. 122a.) On October 27, 1994, the ZHB at application No. 94-02 filed “Findings, Conclusions and Discussion Of Reasons Thereof’ 8 (A-7 through A-ll of Brief For Appellant) in support of its decision of October 17, 1994 denying the application of POA for a use variance.
POA filed a timely appeal to the Court of Common Pleas of Allegheny County (trial court). The trial court, without taking any additional evidence,9 by opinion and order *1348dated August 21, 1995 reversed the decision of the ZHB “dated October 25 and October 27, 1994 denying a use variance for outdoor advertising on property owned by POA Company along State Route 60.” Township timely appealed the August 21, 1995 trial court order. The majority reverses the trial court for the following reasons.
In the present case, POA’s request for a variance was premised in part upon its contention that it had no other viable use of its land under the zoning ordinance. The Township, however, presented sufficient credible evidence to establish that POA’s land is suitable for the construction of an office building, a use that would be permitted under the ordinance. To counter this evidence, POA attempted to show that it was experiencing a hardship because it did not have adequate vehicular access to its property to support the traffic that would be associated with an office building. POA offered into evidence a written agreement that was specifically prepared for its application for a variance and memorialized its easement over the Park Ridge property. The agreement limited POA’s easement across the Park Ridge property to no more than three vehicles per month and solely for the purpose of maintaining POA’s billboards. Pri- or to the execution of this agreement, however, there were no express limitations on POA’s easement across the Park Ridge property, and therefore, there would have been no hardship that would have precluded POA from constructing an office building on its property.5 As such, by entering into an agreement that specifically limited the use of its easement across Park Ridge’s property, POA intentionally created the hardship that it now claims prevents it from complying with the zoning ordinance; that self-inflicted hardship cannot now provide a basis for granting a variance.6 To allow otherwise would permit an owner of any landlocked property to execute an agreement limiting its easements across adjacent properties in order to avoid compliance with a zoning ordinance.7 (Emphasis added.)
The majority is in error in stating in its opinion in support of reversal that “[t]he Township, however, presented sufficient credible evidence to establish that POA’s land is suitable for the construction of an office building, a use that would be permitted under the ordinance.” Significantly, the majority neither identifies the witnesses whose testimony constituted “sufficient credible evidence”; nor does the majority set forth specifically, or in summary, what the “sufficient credible evidence” is.
The only testimony presented to the ZHB by Township was the opinion of Gold as to the use of the property, which the ZHB ignored, as demonstrated by the failure of the ZHB in any of the 37 paragraphs in support of its decision to mention Gold, his testimony or his opinion, or make any findings or conclusions based thereon. Neither the findings nor conclusion nor decision, being paragraphs 1 through 87, allude to or adopt in whole or in part Gold’s opinion. At page three (3) of the majority’s opinion, the majority states that Gold testified that POA’s property was suitable for the development of an office building, which is true. The majority further notes that Gold also stated that the twenty-foot easement across Martin's land would be sufficient to support the traffic associated with such an office building, which is also true. What the majority neglects and overlooks is that to get to Martin’s land from Aten Road one must first cross over Park Ridge’s land. Gold conceded, on cross-examination, that he based his opinion on his *1349assumption that the twenty-foot easement over Martin’s land extended all the way to Aten Road which it does not. (R.R. 29a-33a.)
Also, contrary to the majority’s opinion, POA did assert a prescriptive easement over Park Ridge land between Aten Road and Martin’s property (R.R. 24a, 30a-31a) at the January 21, 1991 hearing on application No. 90-09. At the hearing on July 18, 1994 on application No. 94-02, Orcutt and Hoffman both testified that since 1952 until the signs were removed from the condemned portion of the subject property, access to the subject property was from Aten Road across the property of Park Ridge on to Martin’s property, then over Martin’s property on to the subject property. (R.R. 89a, 96a.) The access was both by foot and by vehicle (R.R. 89a, 96a) at least two or three times a month, which occurred from 1952 to the condemnation by Department of the subject property on which billboards were erected. (R.R. 90a.) The record is clear, POA had no other use for the access over Park Ridge’s property and Martin’s property other than “maintaining, repairing, removing or replacing outdoor advertising devices”, and there has been no use of the subject property since the signs were removed from the condemned portion of POA’s property. (R.R. 93a.)
On October 15,1991, POA and Park Ridge entered into an agreement wherein Park Ridge acknowledged the existence of a prescriptive easement over its land for “ingress, egress and regress by foot and vehicles to enter the land of Martin Media ... limited in intensity to no more than three instances of use per month by a single vehicle for erection and/or maintenance of outdoor advertising devices on POA’s land_” (R.R. 63a.) Township, by its attorney, stated at the September 19, 1994 hearing on application No. 94r-02 during the cross-examination of Or-cutt:
I would point out to the Board and to the Solicitor, this document is captioned, Easement by Prescription; it doesn’t grant an easement. It merely purports to acknowledge that such an easement exists.
(R.R. 115a.)
There is nothing in the evidence to support the majority’s assertion “there were no express limitations on POA’s easement across the Park Ridge property, ... [B]y entering into an agreement that specifically limited the use of its easement across Park Ridge’s property, POA intentionally created the hardship that it now claims prevents it from complying with the zoning ordinance-”
In addition to the majority asserting and relying on facts not in the record, it is noted that in the record before the ZHB, the Township at no time raised the issue10 that the agreement with Park Ridge was specifically entered into to intentionally create a hardship to prevent it from complying with the zoning ordinance.
For the foregoing reasons, I would affirm the order of the trial court.

. POA’s land, at the times of the hearings, was located within a business park district which limits the permitted uses as follows: business or professional office, financial institution, laundry and dry cleaning establishment, light mechanical repair, and public office. See Section 117.315.5.7 of the Township’s Zoning Ordinance.


. The billboards were removed from the condemned portion of POA's land in December of 1990.


. Four (4) of the five (5) scheduled hearings were continued without any evidence being presented; at the May 20, 1991 (the seventh (7th)) scheduled hearing, the ZHB, again without receiving any evidence, dismissed POA’s application No. 90-09 without prejudice.


. Two (2) of the four (4) scheduled hearings were continued without any evidence being presented.


. At the request of POA, and with the approval of the ZHB, the evidence presented at the hearings on application No. 90-09 was incorporated into the record of application No. 94-02. (R.R. 93a.)


. Hoffman was employed by POA from 1952 to approximately 1980, and thereafter for Martin. (R.R. 95a.)


. Gelman expressed his opinion as to the use of the subject property as follows:
[Ujnless the property can be accessed, it's virtually useless because it is land locked [sic]. By land locked [sic] meaning it has no frontage on any road, either public or private. I was aware of the prospective [sic] easement which has existed for many years, I believe almost forty years over the adjoining properties. I don’t believe that any knowledgeable or even intelligent or informed buyer would be interested in purchasing a property which is absolutely land locked [sic] because there’d [sic] just be no use to which that property could be put, unless of course it abuts a property contiguous with it. But because of its land locked [sic] nature because of the existence of the prospective [sic] easement, there was access to the property, limited but access to the property, I then thought what use could be made of this land with this limited prospective [sic] easement, and all I could come up with because of its location would be for advertising purposes.
(R.R. 98a.)


. Although the ZHB set forth Procedural Findings numbered 1 through 6 and Substantive Findings number 7 through 22, and Conclusions of Law numbered 23 through 36, and a Decision numbered 37, the ZHB did not set forth a “Discussion of Reasons Thereof.”


. Where, as here, no additional evidence was presented subsequent to the Board's determination, our review is limited to determining whether the Board committed a manifest abuse of discretion or an error of law in denying the use variance. See Valley View Civic Association v. Zoning Board of Adjustment, 501 Pa. 550, 462 A.2d 637 (1983). It is well established that a zoning hearing board abuses its discretion when its findings are not supported by substantial evidence. Id. at 555, 462 A.2d at 640.


 The issue of whether the vehicular traffic associated with an office building would overburden POA’s actual prescriptive easement across Park Ridge’s property is a question of title restriction that cannot properly be addressed in zoning proceedings. See Calvanese v. Zoning Board of Adjustment, 51 Pa.Cmwlth. 152, 414 A.2d 406 (1980).


 It should also be noted that POA has made no attempt to gain access to its property by having the private road across the Park Ridge property declared a public road under the Private Roads Act. Act of June 13, 1836, P.L. 551, 36P.S. §§ 2731-2738.


 Given our reversal of the trial court on this ground, we need not address the Township's other challenges to the trial court’s decision.


. Where, as here, an issue is cognizable in a proceeding and is not raised, it is waived and is not to be considered on appellate review. Butler Township Area Water and Sewer Authority v. Department of Environmental Resources, 664 A.2d 185 (Pa.Cmwlth.Ct. 1995).